DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Objections


Claim 6 objected to because of the following informalities:  the term "from" in the claim seems to be incorrectly added, as it makes the claim unclear grammatically.  Appropriate correction is required.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1 - 4 is rejected under 35 U.S.C. 103 as being unpatentable over US 7763120 (Sakai)
Regarding claim 1, Sakai discloses a method of production of grain-oriented electrical steel sheet greatly reducing the Watt loss of the grain-oriented electrical steel sheet by irradiation by a finely focused laser beam which reads on a step of preparing a grain-oriented electrical steel sheet (Abstract).
Sakai further discloses scanning the surface of the grain-oriented electrical steel sheet in the sheet width direction to cyclically impart residual stress and improve the magnetic properties but does not explicitly disclose forming a groove (C2/L46-49). 
However, Sakai does disclose using a Q-switch pulse CO2 laser with a duty ratio defined as Dp=Tn/Tmx(100)% where Tm is the modulation period and T-n- is the difference between the f) (C4/L57-59, C2/L51-57, Fig. 1). This disclosure reads on the recited limitation of “wherein the duty is a ratio (Tb/Ta) of [a time of irradiation with an output 10of 10 % or more of a maximum output (Pmax)] Tb to [an output modulation cycle time] Ta in a time diagram for an output of a laser beam.” Additionally, Sakai discloses that the Dp range is 70 % - ˂ 100% which overlaps with the claimed limitation of “a duty is from 98.0 – 99.9% on the surface of the grain-oriented electrical steel sheet” (C2/L58-59) (See MPEP 2144.05 (I)). 
One having ordinary skill in the art would find it obvious that by using the method as disclosed by Sakai, scanning the grain-oriented steel sheet with a laser would result in grooves being formed on the surface, because the method as disclosed by Sakai discloses steps, ranges, and duty cycles that are similar to the claimed method and one having ordinary skill in the art would have a reasonable expectation of success (i.e. form grooves in the surface) by implementing Sakai’s method (See MPEP 2143.02). 
	Regarding claim 2, Sakai discloses that the modulation frequency is fixed to 2 kHz which reads on the limitation “a frequency of the quasi-continuous laser beam is from 100 Hz to 8 kHz” (C4/L35-36). 
Regarding claim 3, Sakai discloses a maximum power PP is 100 W, which means that the average power can be ~ 84.95 W ((99.9+70)/2) (C2/L58-59, C4/L26). The Examiner notes that the average power was calculated by applying the Dp range to the max power possible, and after adding the two values acquired, that resultant value is divided by the number of values added (2). Sakai further discloses 300 µm as a beam diameter, which if applied to a power density equation, results in 283.16 W/mm which reads on the claimed limitation “wherein a ratio P/W of an average output P of a laser beam for a quasi- continuous laser beam width W is from 30 W/mm to 300 W/mm” (C4/L28).
claim 4, Sakai discloses a ratio W/L of .33, which reads on “wherein a ratio W/L of a beam width W in a steel sheet rolling direction to a 5beam length L in a steel sheet width direction of the quasi-continuous laser beam is from 0.1 to 0.86” (C4/L28).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over US 7763120 (Sakai) as applied to claim 1 above, and further in view of US 20150318091 (Hirano '091) and evidenced by US 20150153018 (Lin).
Regarding claim 5, Sakai does not disclose “wherein the laser has a TEM00 mode, and M2 of a beam quality factor is 1.0 to 1.1.” 
Hirano ‘091 discloses a laser processing apparatus includes a laser irradiation unit has a structure providing an intensity distribution of the laser beam focused on the grain-oriented electrical steel sheet with the goal of controlling the magnetic domains (Abstract, [0007]). Hirano teaches that an intensity distribution in a case in which a so-called TEM00 mode laser beam is focused on the grain-oriented electrical steel sheet ([0086]). Hirano ‘091 further teaches that the TEM00 mode refers to a mode showing the Gaussian distribution in which the maximum beam intensity is present in the central section of the intensity distribution shown in Fig. 8. ([0086], Fig. 8). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the application to apply the TEM00 mode for the laser intensity distribution as taught by Hirano ‘091 in combination with the method of producing grain-oriented electrical steel sheet (GOESS) as disclosed by Sakai in order to control the final shape, size and amount of magnetic domains present in the GOESS because by applying the energy in a more focused manner, one having ordinary skill in the art would be able to impress strain upon 
 While Hirano is silent as to the claimed limitation of “M2 of a beam quality factor is 1.0 to 1.1,” one having ordinary skill in the art would have the knowledge that by using the TEM00 mode as described with a Gaussian intensity distribution, the beam quality factor would inherently be in the range of 1.0 – 1.1, as evidenced by US 20150153018 (Lin).   


Claims 1, 6, 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over US 7763120 (Sakai), in view of US 20150059932 (Hirano ‘932) and US 20140374137 (Kwon).
Regarding claim 1, Sakai discloses a method of production of grain-oriented electrical steel sheet greatly reducing the Watt loss of the grain-oriented electrical steel sheet by irradiation by a finely focused laser beam which reads on a step of preparing a grain-oriented electrical steel sheet (Abstract).
Sakai further discloses scanning the surface of the grain-oriented electrical steel sheet in the sheet width direction to cyclically impart residual stress and improve the magnetic properties but does not explicitly disclose forming a groove (C2/L46-49). 
However, Sakai does disclose using a Q-switch pulse CO2 laser with a duty ratio defined as Dp=Tn/Tmx(100)% where Tm is the modulation period and T-n- is the difference between the modulation period and the time frame (Tf) (C4/L57-59, C2/L51-57, Fig. 1). This disclosure reads on the recited limitation of “wherein the duty is a ratio (Tb/Ta) of [a time of irradiation with an output 10of 10 % or more of a maximum output (Pmax)] Tb to [an output modulation cycle time] Ta in a time diagram for an output of a laser beam.” Additionally, Sakai discloses that the Dp 
One having ordinary skill in the art would find it obvious that by using the method as disclosed by Sakai, scanning the grain-oriented steel sheet with a laser would result in grooves being formed on the surface, because the method as disclosed by Sakai discloses steps, ranges, and duty cycles that are similar to the claimed method and one having ordinary skill in the art would have a reasonable expectation of success (i.e. form grooves in the surface) by implementing Sakai’s method (See MPEP 2143.02). 
Regarding claim 6, Sakai does not disclose “wherein 3 – 8 grooves are intermittently formed from in the width of the steel sheet.” Kwon discloses a method of manufacturing an electrical steel sheet which includes forming a groove by melting a surface of a steel sheet by laser irradiation (Abstract). Kwon teaches that the laser may irradiate by being divided into three to six in a width direction of the steel sheet ([0032, 0086]).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the application to split the laser into 3 – 6 beams so as to irradiate the surface as taught by Kwon in combination with the method of production of GOESS by modifying the magnetic domains via laser irradiation as disclosed by Sakai in order to more efficiently reshape the magnetic domain boundaries because by splitting the laser into more beams, one having ordinary skill in the art would increase efficiency by treating more of the steel sheet simultaneously. 
Regarding claim 7, Kwon discloses that the laser beam irradiates at an angle of 85 – 95° in a progressing direction, which overlaps with “the grooves are linear and are formed at an 
Regarding claim 8, Sakai, as modified by Kwon, does not explicitly disclose “a depth D of the groove is formed from 3% to 8% of the thickness of the steel sheet.” Hirano ‘932 discloses a grain-oriented magnetic steel sheet includes grooves (Abstract). Hirano ‘932 teaches an example with a GOESS that has a final thickness of 0.23 mm that is irradiated by laser to create grooves on a surface of the steel sheet with a depth between 12 – 18 µm. These depth values represent a range of 5.2 – 7.8 % of the overall depth of the sheet. 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the application to form grooves within the percentage range as taught by Hirano ‘932 in combination with the method of manufacturing a GOESS by irradiation of a surface with a laser as disclosed by Sakai as modified by Kwon in order to finely tune the final properties of the GOESS because by creating grooves at the depth ranges given by Hirano ‘932, one having ordinary skill in the art could control not only the size and shape of the surface magnetic domains, but also positively affect the magnetic domains below the surface.
Additionally, the percentage range as taught by Hirano ‘932 overlaps the claimed range, and it has been upheld that in the case of overlapping ranges, a prima facie case of obviousness exists (See MPEP 2144.05(I)).
Regarding claim 9, Hirano ‘932 further discloses that a general production process for forming a GOESS follows these typical steps: a hot rolling step, an annealing step, a cold rolling step, a decarburization annealing step, a final annealing step, a flattening annealing step and an insulating film forming step. Hirano ‘932 discloses that the groove forming process using laser irradiation is performed before the insulating film forming process and after the cold rolling process. One having ordinary skill in the art, given the disclosure of stated above, would find it obvious to try executing the procedure of Hirano ‘932 with the groove forming step taking place after the cold rolling, and before the decarburization annealing step, in order to achieve an even final product in terms of grain structure and magnetic domains via lower carbon loss through laser irradiation ([0052]).
Additionally, Hirano ‘932 discloses that an annealing separator containing MgO as a major component is applied to a surface of the steel sheet before a 20 hour annealing at 1200° C, which reads on the limitation “a step of coating an annealing separator on the surface of the steel sheet formed with the oxide layer and forming non-metal oxide layer on the surface of the steel sheet through high temperature annealing” ([0004]). 
Regarding claim 10, Hirano ‘932 discloses that after the final and flattening annealing steps, an insulating film forming step is undertaken, placing the insulating film inherently above the annealing separator layer that is placed during batch or flattening annealing which reads on “after the step of forming the non-metal oxide layer, a step of forming an insulating coating layer on the non-metal oxideDB1/ 104847569.1 22layer” ([0004, 00052]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAFAEL E. GIL-FIGUEROA whose telephone number is (571)272-1032.  The examiner can normally be reached on M-F 07:30-16:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on (571) 272-3458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/R.G-F./Examiner, Art Unit 1735                                                                                                                                                                                                        

/KEITH WALKER/Supervisory Patent Examiner, Art Unit 1735